Case: 19-10192      Document: 00515443149         Page: 1    Date Filed: 06/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-10192                              June 5, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
TIFFANY TEAL,

                                                 Plaintiff-Appellant

v.

FEDERAL EXPRESS CORPORATION, also known as FedEx Express;
EQUIFAX WORKFORCE SOLUTIONS, also known as TALX Corporation,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-2161


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Tiffany Teal moves this court for leave to proceed in forma pauperis (IFP)
from the district court’s grant of summary judgment in favor of the defendants.
She also moves for the appointment of counsel. Teal challenges the district
court’s rejection of the following claims: (1) her disability discrimination and
retaliation claims against Federal Express Corporation under the Americans



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10192     Document: 00515443149      Page: 2    Date Filed: 06/05/2020


                                  No. 19-10192

with Disabilities Act, (2) her civil rights and aiding and abetting claims against
the defendants, and (3) her defamation claims against the defendants. She
further argues that the grant of summary judgment was erroneous because
(1) the district court denied her discovery needed to defend against the motion
for summary judgment, (2) the district court ignored her invocation of Federal
Rule of Civil Procedure 56(d), and (3) the defendants failed to include any
information she provided in support of her claim in their motion for summary
judgment and instead used hearsay evidence.
      Teal’s motion to proceed IFP and her appellate brief are construed as a
challenge to the district court’s certification that the appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.
§ 1915(a)(3); FED. R. APP. P. 24(a). To proceed IFP, Teal must demonstrate
financial eligibility and a nonfrivolous issue for appeal. See Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982).
      In determining whether a nonfrivolous issue exists, this court’s inquiry
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).           This court may
determine the merits of a litigant’s appeal “where the merits are so intertwined
with the certification decision as to constitute the same issue.” Baugh, 117
F.3d at 202. If the appeal is frivolous, this court may dismiss it sua sponte. Id.
at 202 n.24; see 5TH CIR. R. 42.2.
      Teal’s arguments do not present a nonfrivolous issue for appeal.
See Howard, 707 F.2d at 220. Consequently, she has not made the requisite
showing for leave to proceed IFP on appeal. See Carson, 689 F.2d 562, 586.
Accordingly, her appeal is dismissed as frivolous and her motion for leave to




                                         2
    Case: 19-10192    Document: 00515443149    Page: 3   Date Filed: 06/05/2020


                                No. 19-10192

proceed IFP on appeal is denied. See Baugh, 117 F.3d at 202 n.24; 5TH CIR.
R. 42.2. Teal’s motion for appointment of counsel is also denied.
      APPEAL DISMISSED. MOTIONS DENIED.




                                      3